 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     BRIAN SHANKLIN,                                       Case No.: 2:18-cv-01538-JCM-NJK
11
            Plaintiff(s),                                                Order
12
     v.
13
     ALLSTATE FIRE AND CASUALTY
14   INSURANCE COMPANY,
15          Defendant(s).
16         The parties have agreed to submit this matter to binding arbitration. Docket No. 8. The
17 stipulation for doing so shall be filed by October 22, 2018.
18         IT IS SO ORDERED.
19         Dated: October 15, 2018
20                                                                ______________________________
                                                                  Nancy J. Koppe
21                                                                United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
